IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
IN THE MATTER OF THE SEARCH

OF 221 MEYER STREET, #13,
ANCHORAGE, ALASKA

No: 320-mj-00245-dms

)
)
)
)
)

 

REVISED AFFIDAVIT IN SUPPORT OF
AN APPLICATION UNDER RULE 41 FOR
A WARRANT TO SEARCH AND SEIZE

Having been duly sworn, the undersigned affirms:
Introduction

1. I submit this affidavit, in support of an application under Federal Rule of Criminal
Procedure 41, for a warrant to search the premises known as 221 Meyer Street, #13,
Anchorage, Alaska 99508, in the District of Alaska (the “Premises”), further
described in Attachment A, for the things described in Attachment B. The Premises
are the most recently known address of Mahmoud Ghassan SOUD (“SOUD”).
There is probable cause to believe SOUD recently committed multiple violations of
18 U.S.C. § 922(g)(8). I submit that there is probable cause to believe that evidence,
fruits, or contraband can be found within the Premises.

2. I am Special Agent Katherine Nelson of the Federal Bureau of Investigation
(“FBI”). I began New Agent’s Training in September 2018 and have been a Special
Agent with the FBI since February 2019, when I completed training at Quantico,

Virginia. Immediately following my graduation from New Agent’s Training, I was

v
s\
Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 1 of 13
assigned to the Anchorage FBI Field Office on a Joint Terrorism Task Force
(JTTF)/Domestic Terrorism squad. As an Agent I have been involved in the
execution of search and arrest warrants, to include investigating violations of the
illegal transfer and possession of firearms.

3. This affidavit is primarily for the purpose of establishing probable cause regarding
a search warrant application, and, therefore, this affidavit does not recite all
information known to me regarding this case.

Probable Cause that Soud Violated 18 U.S.C. § 922(2)(8) on April 24, 2020
4. Under 18 U.S.C. § 922(g)(8):

It shall be unlawful for any person--... who is subject to a court order that--
(A) was issued after a hearing of which such person received actual
notice, and at which such person had an opportunity to participate;
(B) restrains such person from harassing, stalking, or threatening an
intimate partner of such person or child of such intimate partner or
person, or engaging in other conduct that would place an intimate
partner in reasonable fear of bodily injury to the partner or child; and
(C)(ii) by its terms explicitly prohibits the use, attempted use, or
threatened use of physical force against such intimate partner or
child that would reasonably be expected to cause bodily injury...

To ... possess in or affecting commerce, any firearm ...

5. I reviewed the Domestic Violence Protective Order, in case number 3AN-20-
00190CI, issued by State of Alaska Judge Polley on March 9, 2020 (the “DVPO”),

in which SOUD is the respondent. Having reviewed the DVPO, I submit that it

Page 2 of 15
Search Warrant: 320-mj-00245-dms

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 2 of 13 S
qualifies as an order under 18 U.S.C. § 922(g)(8). The DVPO prohibited SOUD
from committing or threatening to commit acts of domestic violence, stalking or
harassment. The order is in effect indefinitely, until dissolved by court order. All
other provisions of the order are in effect for one year and will expire on March 9,
2021. According to the DVPO, SOUD and his attorney, Rex Lamont Butler, were
present in the courtroom for the hearing on March 9, 2020, in which the Court issued

the DVPO. Page 6 of the DVPO includes this Notice:

5. If you possess a firearm or ammunition while this order is in effect, you may be charged
with a federal offense even if paragraphs (D)(1)(k) and (D)(1)(l) of this order do not
prohibit you from possessing these items. [18 USC 922(g)]

6. On or about April 24, 2020, in Anchorage, in the District of Alaska, SOUD was
contacted by Anchorage Police Department when a vehicle (referred to below as the
“Dakota”) was stopped in a lane of traffic and SOUD was acting erratically and
approaching other vehicles and appearing to argue with drivers. According to a
police report, the following occurred, in which “I” is the first-person account of a
police officer:

When I first parked behind the Dakota, I observed SOUD was sitting
in the middle of the intersection with Benson Blvd. SOUD stood up, started
walking to me, pointed at the sky to the west, and told me to look at the sky.
SOUD told me he loved us and then yelled at me "don't be doing this shit
because I'm not going to hurt nobody," while taking off his coat. SOUD was

acting frantic one moment, aggressive the next moment, and I believed based

Page 3 of 15
Search Warrant: 320-mj-00245-dms Wy

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 3 of 13
on my observations SOUD'S actions would be unpredictable. I advised APD
Dispatch I believed SOUD was under the influence of some kind of narcotic
or having a mental health issue.

SOUD then grabbed his left jacket pocket with his right hand and told
me he had a 9mm in his pocket. SOUD raised his hands in the air and told
me to take the gun from him. I stepped back from SOUD and waited for
additional patrols to arrive on scene before approaching SOUD. I could hear
sirens approaching my location and I did not want to attempt to approach
SOUD by myself based on his extremely erratic behavior. Throughout my
time with SOUD, I continuously told him just relax and attempted to keep
SOUD calm while keeping a safe distance. Ofc. MULVANEY arrived on
scene, at which point I approached SOUD and secured a Smith & Wesson
M&P 9 Shield from SOUD'S left front jacket pocket and placed it inside my
patrol car.

After securing the firearm, SOUD walked back toward the Dakota
while pointing at the sky and talking about the Quran.

. Anchorage police identified the firearm possessed by SOUD as a Smith & Wesson
MP9Shield, Serial #: HXE5063. On or about May 5, 2020, Special Agent Sarah
Foreman of the Bureau of Alcohol, Tobacco, Firearms, and Explosives issued a
Report of Investigation regarding that firearm, indicating that, based on research
conducted, it is the researcher’s opinion if the firearm was received and/or possessed
in the State of Alaska, it had to have traveled in and affected interstate or foreign

commerce as defined in Title 18 U.S.C. § 921(a)(2).

Page 4 of 15
Search Warrant: 320-mj-00245-dms

‘yr

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 4 of 13
Probable Cause that Soud Violated 18 U.S.C. § 922(g)(8) on April 30, 2020

8. According to APD reports and other evidence I am aware of, on April 30, 2020,
SOUD violated the DVPO by going to residence of Torio, the petitioner in the
DVPO.

9. Several officers wrote reports describing this incident in APD # 20-013469. One
officer wrote:

On 4/30/2020 at about 1353 hours I was dispatched to [Torio’s residence] for
a reported disturbance. MAHMOUD SOUD was outside of JOSEPHINE
TORIO's apartment yelling for JOSEPHINE to let him in, JOSEPHINE grabbed
her [infant son] and [her sister] and left the apartment thought the opposite door.
Fearing for their safety the three of them went to the laundry room of the
apartment complex to hide and called APD, during this time MAHMOUD threw
a rock threw the glass door to JOSEPHINE's apartment.

Neighbors saw MAHMOUD with a sword witnessed MAHMOUD throw the
rock at the glass door. MAHMOUD then entered the apartment opening some
doors and pulled some items out of the closets.

Upon arrival I observed the glass door to JOSEPHINE's apartment was
broken and the door was partially open. I made announcements into the
apartment, no one responded. Myself and other officers then entered the
apartment to see if there was anyone inside. After clearing the apartment I went
to the laundry room where JOSEPHINE had told 911 she was going to hide.

JOSEPHINE stated she heard a loud bang on the window she was sitting next
to. JOSEPHINE then heard MAHMOUD yelling for her to Jet him in so he could
see his son. JOSEPHINE immediately grabbed [her son] and sister

Page 5 of 15
Search Warrant: 320-mj-00245-dms

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 5 of 13
JACQUELINE and went out the other door to the apartment to hide in the
laundry room. JOSEPHINE did not hear or see anything else. JOSEPHINE never
saw MAHMOUD with a sword or any weapon. JOSEPHINE stated the glass
door was closed when she left the apartment. When asked why she left the
apartment she stated she was scared of what MAHMOUD would do to them. On
a scale of 1-10, 1 being not scared at all to 10 being the most scared she has ever
been JOSEPHINE rated her fear a 5. JOSEPHINE estimated the damage to the
door would cost about $500 JOSEPHINE also stated she had a long term
protective order against MAHMOUD (3AN-20-190CI)

10. Another officer wrote:

INVESTIGATION - The front glass door of [Torio’s residence] had been
shattered. The door was opened and a large rock was laying inside the residence.
The suspects sword was bent and was laying on the ground outside in proximity
to [the apartment]. The sheath of the sword was laying outside in the stairwell
of the apartment just east of [the apartment]. Inside the apartment, it was
determined that the suspect had searched for the complainant, as was evidenced
by content of the kitchen pantry, such as an ironing board, were scattered upside
down on the kitchen floor. The apartment was tidy and very clean. The
complainants fresh food, still in two (2) large foam containers, were found
abandoned on the coffee table, where the complainant had been eating at the
time of the home invasion.

11. Another officer wrote:

I spoke with [a witness] who lives in the building. He heard yelling outside
and went out to his deck. He said he heard someone screaming to open the
door and thought it was the victim yelling. He later realized it was the
suspect, MAHMOUD, yelling. He said MAHMOUD was also yelling about

Page 6 of 15
Search Warrant: 320-mj-00245-dms

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 6 of 13
aliens, and that he at one time had a sword in his hand. He saw MAHMOUD
throw a rock at the door. [The witness] did not know MAHMOUD but was
worried that he was going to hurt someone because of the way he acted.

12. Law enforcement recovered video from the witness and I have reviewed that
video. As illustrated in the following excerpts from that video, it appears that
SOUD possessed a rifle while at Torio’s residence in violation of the DVPO,
and that he drove away from Torio’s residence in a truck that appears to
match the description of a truck of which SOUD is the registered owner, i.e.,

a 2002 Dodge Dakota pickup truck bearing Alaska license plate GNG508:

Page 7 of 15
Search Warrant: 320-mj-00245-dms

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 7 of 13
 

 

 

 

 

13. Based on all the information available to me, I believe that the long firearm
SOUD possessed on April 30 is not the same firearm as a shotgun he

possessed on May 3, 2020, as discussed below.

Page 8 of 15
Search Warrant: 320-mj-00245-dms ‘ NY

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 8 of 13
Probable Cause that Evidence, Fruits, or Contraband are at Premises

14. Based on all the information available to me, I believe that the firearm SOUD
possessed on April 30 (when he went to Torio’s home) is not the same firearm as a
shotgun he possessed on May 3, 2020, as discussed below. To summarize, SOUD

appears to have recently possessed three firearms, only two of which have been

 

 

 

 

found:
Firearm Possessed by Soud Current Status

Handgun April 24, 2020 (SOUD possessed in pocket | Seized
prior to assault on police officers)

Rifle April 30, 2020 (SOUD possessed within his | At large
coat in video depicting SOUD departing
Torio’s home)

Shotgun May 3, 2020 (SOUD threatened to shoot | Seized
arresting officers at the Premises)

 

 

 

 

 

15. Anchorage Police arrested the defendant on May 3, 2020, at the Premises.

Describing that event in a report in APD # 20-013764, an officer wrote:

We arrived on scene and set up a perimeter around the apartment to try and

make contact with SOUD. We knocked on the door and got no answer, then
Officer BONAHOOM knocked on the door and announced that it was

Anchorage Police and a male inside stated that if we went [through] the door he

would start shooting. We backed away from the door and took cover while
Officer BONAHOOM spoke to the male through a window. We confirmed that

the male we were talking to was SOUD.

Officer BONAHOOM was able to convince SOUD to come out of the

residence and he was placed into handcuffs. We entered the residence and found

Page 9 of 15
Search Warrant: 320-mj-00245-dms

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 9 of 13
a loaded shotgun in the living room. I took photographs of the residence and
secured the firearm. I then took the firearm to APD to process it and placed it

into APD Property and Evidence.
16. According to SOUD’s mother, she does not possess any of SOUD’s firearms.

According to Torio, none of SOUD’s firearms are in her residence. SOUD’s
landlord indicated that he is unaware of any firearms at the Premises.

17.SOUD’s mother told law enforcement that SOUD lives at the Premises. According
to SOUD’s landlord, SOUD has lived at the Premises since approximately the time
of the initial domestic violence protective order issued by a state court judge. Based
on my review of that order, I know that date to be January 24, 2020. According to
APSIN, SOUD lives at a different address. However, based on my review of a report
in APD case # 20-013764, I believe that the Premises is the defendant’s most recent
home, because, among other information, police arrested him at that address
following the incident on April 30, 2020.

18.By process of elimination, it seems reasonable to infer that the rifle SOUD
possessed is at the Premises, because it has not yet been located by law enforcement
in any other location associated with SOUD, including his mother’s home or Torio’s
home. Under a separate search warrant number, I have applied to search SOUD’s
truck, but that search has not yet occurred.

19. Because the defendant typically lives alone at the Premises, and the defendant is

currently ordered detained (per a hearing in United States v. Soud, 3:20-mj-00238-

Page 10 of 15
Search Warrant: 320-mj-00245-dms

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 10 of 13
DMS, occurring at approximately 1:30pm on May 8, 2020), execution of this search
warrant is unlikely to disturb the peace of any other residents, person, or business,
and, further, because the government is intending to secure the firearm as quickly
as reasonably possible, I submit that there is reasonable cause to permit the search
to occur at any time during the day or night.

20. Shortly after the hearing in United States v. Soud, 3:20-mj-00238-DMS, occurring
at approximately 1:30pm on May 8, 2020, I learned of the FBI’s initial Arabic-to-
English translation of a phone call on or about May 7, 2020, in which SOUD spoke
to another person, believed to be his mother. The initial translation indicates that
SOUD said something to the effect of: hurry up, go to my apartment tonight or
tomorrow, to get the rifle. The defendant made some reference to woods or a forest.
The defendant made some reference to 22, which may refer to a caliber or type of
rifle, or may refer to the defendant’s apartment number. (By way of explanation, the
bolded and italicized text is used to identify SOUD’s words, which should not be
considered a literal translation. An official translation has not yet been completed.)

21.Earlier today, I signed a prior version of this affidavit, which incorporated an initial
translation of a phone call involving SOUD on or about May 7, 2020. After I signed
that affidavit, I received another Arabic-to-English summary of the same phone call.
This second translation may be more reliable than the first, because the second

translation was prepared by a native speaker of Arabic, whereas the first was not.

Page 11 of 15
Search Warrant: 320-mj-00245-dms

y
\

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 11 of 13
The second translation is summarized as:

Mahmud calls his mom and tells her to go and check up on his apartment (on Meyer street)
and stay there, there’s food, milk, and lots of provisions. He tells her not to worry, he’s
innocent. It is not his shotgun, he found the shotgun in the forest while he was hiking. His
mother asks if he is getting a lawyer and if they did an assessment on him, he tells her
there’s nothing wrong with him, and doesn’t need a lawyer. He is happy where he is, as he
is getting room and board, and does not want to pay $4,000 - $5,000 to get out. He tells her
he doesn’t mind being there 1,2,3,4 or even 5 months because he is innocent, and doesn’t
want to pay one cent to get out. He tells her to stop arguing with him as he has eyewitnesses
that can prove what he’s saying. He tells her that he didn’t realize that he was on Federal
property (Fort Richardson base) but that he found the shotgun in the forest. He tells her the
shotgun is old and had water and mud covering it. He tells her that there were 2
eyewitnesses: One was a female service member (darker complexion) and the other was a
federal police office (blue eyes, blond) . The cop took pictures of him and the shotgun and
gave him a ride down the mountain. He tells his mom to tell Rick that the cop’s name
started with a “W”. Mahmud asks his mom to put money ($50-$100) in his jail account
and gives her his inmate number: 669-235. He tells her that he was beaten up when he was
arrested, but has eyewitnesses. He tells her that the man who worked for “us” and who
opened the door for her, is the one that turned him in. He tells her not to throw or clean
anything up in his apartment, and to leave everything as is. He tells her not to worry, he is
reading his Qur’an, saying his prayers, and that this is a battle with the devil, and that he’s
the Mehdi [Mihdi]. He tells her to say hello to everybody and for her not to worry about
him.

Ht

Hf

¥

Page 12 of 15
Search Warrant: 320-mj-00245-dms

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 12 of 13

xe
SOLEMNLY AFFIRMED UNDER PENALTY OF PERJURY on May 8, 2020, in
Anchorage, Alaska.

ke \

Katherine Nelson
Special Agent, FBI Anchorage

 

ET FAN,
Sb sentel and SWerr ey eiclly os

[eu 6, 2020-

  

Page 13 of 15

Search Warrant: 320-mj-00245-dms Wi

Case 3:20-mj-00245-DMS Document 1-1 Filed 05/08/20 Page 13 of 13
